on ‘ uniform issue list jun internal_revenue_service employee_plans technical_advice_memorandum for director field operations large mid size business lmsb taxpayer's name taxpayer's address taxpayer's identification_number date of conference years involved issue tl t er ra - ot lmsb has requested technical_advice concerning whether stock distributions from the taxpayer's employee_stock_ownership_plan to its participants should be treated as cash distributions in the case in which participants exercise their put options at the time of distribution and sell their shares back to the taxpayer facts taxpayer is a calendar_year taxpayer and maintains the employee_stock_ownership_plan plan which is intended to be qualified under sec_401 of the internal_revenue_code code and to be an employee_stock_ownership_plan esop as described in code sec_4975 taxpayer's stock is not publicly traded and otherwise meets the requirements of code sec_409 the taxpayer administers the plan through its retirement department the taxpayer through its stockhoider services department serves as its own stock registrar and transfer agent for shares inside and outside of the plan the sec_9_3 of the plan provides that the amount of any benefit to which a participant is entitled shail be paid to him to the extent possible in units of employer_securities section b provides for a put option when a participant retires or otherwise terminates employment with the taxpayer or one of its subsidiaries the taxpayer’s retirement department distributes to the terminated participant a tax information notice as required by code sec_402 which explains the rules relating to the taxation of the benefits to which the participant is entitled the taxpayer's retirement department also distributes two forms to the terminated participant esop form request for distribution form and esop form election to sell election to exercise put option rage esop form informs participants that they are entitled to receive a distribution of the vested balance credited to their esop account and that this distribution will be paid in the form of shares of the taxpayer's common_stock in the manner elected on the back of the form deferred distribution lump sum distribution or direct_rollover if participants elect to receive their benefits in a lump-sum_distribution they will receive a taxpayer stock certificate for their shares issued in their individual names unless they designate joint tenant ownership with right_of_survivorship form also informs participants that they have the right to sell to the taxpayer any shares they may receive form further states that if the participant wishes to sell some or all of his shares of taxpayer stock immediately following distribution of such shares from the plan then he must sign esop form and return it to the taxpayer’s retirement department form provides that form includes a statement to be signed by the participant in which he acknowledges the distribution of shares from the esop and notifies the taxpayer that as of the date of the participant's distribution from the esop he is exercising his right to sell put option shares of taxpayer common_stock to the taxpayer when a participant elects to receive his benefits in a lump-sum_distribution and elects to sell to the taxpayer either a portion or all of his shares immediately following distribution from the plan the retirement department upon receiving the completed forms from the participant will complete esop form recipient's disposition as elected on esop form and notify the taxpayer’s stockholders services department of the transaction by providing copies of esop form esop form and esop form collectively forms stockholder accounts outside of the plan for electing participants the taxpayer's stockholder services department establishes personal in order to process a distribution and put option as described in the previous paragraph to a participant’s personal stockholder account outside of the plan the following steps occur the stockholder services department manually keys or electronically uploads the data from the forms into the taxpayer's stock system stock system the stockholder services department cancels a stock certificate in the name of the plan the stockholder services department issues a new stock certificate to the participant in the participant's name for the shares distributed to the participant which are being put back to the taxpayer and issues a new stock certificate in the name of the plan for the shares remaining in the plan after the distribution to the participant shares for which participants elect the put option receive their own stock certificate number if the participant elects the put option for part of the shares distributed partial put the stockholder services department issues a separate stock certificate for the shares which are not being put back to the taxpayer the stock certificate or certificates in the event of a partial put is transferred to a participant's personal stockholder account outside of the plan by book entry the stock certificate for the shares subject_to the put option is processed for redemption and cancelled by the stockholder services department which can occur on the day of the distribution acheck drawn on the taxpayer’s bank account is then issued to the participant the shares which are redeemed become part of the taxpayer's treasury_stock res law code sec_4975 states in part that the term employee_stock_ownership_plan means a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and which is otherwise defined in regulations prescribed by the secretary a plan shall not be treated as an employee_stock_ownership_plan unless it meets the requirements of sec_409 and certain other specified code sections sec_4975 states in part that the term qualifying_employer_security means any employer_security within the meaning of sec_409 code sec_409 states that for purposes of sec_409 the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market code sec_409 states that if there is no common_stock which meets the requirements of paragraph the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights code sec_409 states that a plan meets the requirements of this subsection if a participant who is entitled to a distribution from the plan a has a right to demand that his benefits be distributed in the form of employer_securities and b if the employer_securities are not readily_tradable on an established market has a right to require that the employer repurchase employer_securities under a fair valuation formula code sec_409 states that an employer shall be deemed to satisfy the requirements of paragraph b if it provides a put option for a period of at least days following the date of distribution of stock of the employer and if the put option is not exercised within such 60-day period for an additional period of at least days in the following plan_year as provided in regulations promulgated by the secretary sec_54_4975-7 of the excise_tax regulations states that a qualifying_employer_security acquired with the proceeds of an exempt loan by an esop after date must be subject_to a put option if it is not publicly traded when distributed or if it is subject_to a trading limitation when distributed sec_54_4975-7 of the excise_tax regulations states as a general_rule that a put option must be exercisable at least during a 15-month period which begins on the date the security subject_to the put option is distributed by the esop code sec_402 e a provides in part that for purposes of code sec_402 and sec_72 in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_401 shall not include any net_unrealized_appreciation in securities_of_the_employer_corporation attributable to amounts contributed by the employer other than deductible_employee_contributions within the meaning of sec_72 page code sec_402 provides in part that for purposes of code sec_402 and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be excluded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation a taxpayer may elect not to have this subparagraph apply to such distribution code sec_402 provides generally that the term securities_of_the_employer_corporation includes securities of a parent or subsidiary_corporation as defined in sec_424 and f of the employer_corporation sec_1_402_a_-1 of the income_tax regulations regulations provides that if a_trust described in sec_401 which is exempt under sec_501 makes a distribution to a distributee and such distribution includes securities_of_the_employer_corporation the amount of any net_unrealized_appreciation in such securities shall be excluded from the distributee’s income in the year of such distribution to the extent set forth therein the regulation further states that the amount of net_unrealized_appreciation which is excludable under the regulations of a and b of this subdivision shall not be included in the basis of the securities in the hands of the distributee at the time of the distribution for purposes of determining gain_or_loss on their subsequent disposition in the case of a total_distribution the amount of net_unrealized_appreciation which is not included in the basis of the securities in the hands of the distributee at the time of the distribution shall be considered as a gain from the sale_or_exchange of a capital_asset held for more than six months to the extent that such appreciation is realized in a subsequent taxable transaction sec_1_402_a_-1 of the regulations provides that the amount of net_unrealized_appreciation in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust sec_1_402_a_-1ii of the regulations sets forth the manner in which the cost or other basis to the trust of a distributed security of the employer_corporation is calculated for the purpose of determining the net_unrealized_appreciation on such security revrul_81_158 1981_1_cb_205 holds that for purposes of code sec_402 a distribution from a profit sharing plan occurs upon delivery of stock certificates to a transfer agent with instructions to reissue them in the name of the distributee analysis in accordance with the terms of the plan and as required by code sec_409 plan participants have the right to demand distributions in the form of employer_securities in accordance with revrul_81_158 a distribution of stock occurs when the taxpayer's stockholder services department cancels a stock certificate in the name of the plan and as transfer agent reissues a new stock certificate to the participant in the participant's name pursuant to the instructions received from the participant on the forms page in a supplemental memorandum dated date submitted to us from lmsb lmsb stated that it agreed that in form the plan made stock distributions to participants lmsb further stated that if the plan itself had redeemed the participants’ stock then the plan would have obviously distributed cash to the participants and that the exercise of the put option to obtain cash after stock was distributed is no different lmsb noted that participants intended all along to receive cash lmsb stated that their position is that stock should not be considered issued to participants where it is immediately redeemed pursuant to a prearranged plan in accordance with the terms of the plan and as required by code sec_409 plan participants can require that the taxpayer repurchase employer_securities under a fair valuation formula as set forth in the plan because the taxpayer's stock is not publicly traded in accordance with sec_54_4975-7 and sec_54_4975-7 of the excise_tax regulations this put option begins on the date that the securities if they are not readily_tradable at that time are distributed and remains available for months operation of the plan it is possible for participants to exercise their put options at the time of distribution in the with respect to lmsb's position as described above there is no provision in the statute or regulations which either prevents participants who have received a distribution of employer stock from immediately exercising their put options or prevents employers from immediately buying the stock put to them similarly there is no statutory or regulatory provision which prohibits participants from providing instructions for the put in advance of receiving a distribution of stock we note that inherent in the concept of the put option under code sec_409 is the participant's intention to obtain cash and that the immediate sale of stock pursuant to a prearranged plan is consistent with the statutory and regulatory provisions concerning put options therefore stock distributed from the plan is not treated as cash when it is put back to the taxpayer since this stock constitutes employer_securities as defined in code sec_402 net_unrealized_appreciation may be excluded in accordance with sec_402 conclusion stock distributions from the taxpayer's employee_stock_ownership_plan to its participants should not be treated as cash distributions when participants exercise their put options and sell their shares back to the taxpayer participants who receive stock distributions are entitled to exclude the net_unrealized_appreciation in accordance with code sec_402
